RECE|VED

 

OCT l 7 2013 UNITED sTATES DISTRICT coURT
n me am WESTERN DISTRICT oF LoUIslANA
WEST.LE%<A°»S%R'TA°I€E.§R%'R'“" ALEXANDRIA DIVIsIoN
BLAKE sANDLAIN, CIVIL AcTIoN No. 1118-oV-1084-P
Petitioner
VERsUs JUDGE DEE D. DRELL
cALvIN JoNES, MAGISTRATE JUDGE PEREZ-MoNTEs
Respondent
JUDGMENT

For the reasons stated in the Report and Recommendation of the l\/lagistrate
Judge previously filed herein, and after a de novo review of the record including the
objections filed by Petitioner, and having determined that the findings and
recommendation are correct under the applicable laW;

IT IS ORDERED that Petitioner’s § 2241 petition is DISMISSED for lack of
jurisdiction, With prejudice as to the jurisdictional issue, and Without prejudice as to
the merits of Petitioner’s claim. a

71

THUS DONE AND SIGNED at AleXandria, Louisiana, this Q da`y of

@czo £@0\ . 2018.

 

w _>\M

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

